Citation Nr: 1340366	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1998 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The evidence supports the Veteran's claim that his bilateral ankle and low back disabilities are related to active duty service.


CONCLUSION OF LAW

The Veteran has a bilateral ankle disability and a low back disability as a result of an injury sustained during active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  In this decision, the Board is granting service connection for a bilateral ankle disability and a low back disability.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).
	
In regard to the Veteran's bilateral ankle disability, he sprained his ankles during active duty in September 1999.  His inversion-type ankle sprains were determined to have resolved by mid-October 1999, but the Veteran complained of residual discomfort and weakness when on rough terrain.  He was advised to be careful with field exercises.  In July 2012, his right ankle showed instability and chronic thickening of the anterior talofibular ligament (ATFL).  His private physician commented that the diagnosis is consistent with chronic injury, which the Veteran had previously described as his bilateral ankle sprain during service.  In January 2013, he was diagnosed with bilateral ankle arthropathy, with mild degenerative changes in the right ankle.  

The Veteran attended two VA examinations, however, those opinions are inadequate for adjudicatory purposes.  Further examination is not necessary, as his private physician's July 2012 comment that the Veteran's bilateral ankle disability was consistent with the injury he had during service, is the most probative evidence of record regarding the issue of a nexus to service.  As his private physician is competent to provide such an opinion, and there is no reason to doubt the credibility of the facts upon which his opinion is based, the Board places great weight on this evidence.  Accordingly, service connection is warranted for a bilateral ankle disability.  

In regard to his low back disability, the Veteran was diagnosed with low back strain in February 2002, just before separating from service.  Within a year of separation, he sought chiropractic treatment for continued back pain.  In January 2007 and at the September 2010 VA examination, he was again diagnosed with low back/lumbar strain.  The VA examiner opined that a relationship to service was unlikely because he could not establish chronicity during service.

During the pendency of this claim, the Veteran submitted multiple personal statements attesting to his back pain being present since service, which he also reported to various physicians.  The Board finds this testimony competent and credible, as well as sufficient to establish chronicity since service.  

An October 2010 statement from a registered nurse attributed the Veteran's low back strain to service, specifically, the fall which caused his bilateral ankle sprain, as well as his duties during service, which required him to carry excessively heavy gear and to be on his feet for extended periods of time.  The Board finds this statement competent, as she has medical expertise, and probative to the issue.

The Veteran's statements establishing chronicity, considered in combination with his 2002, 2007, and 2010 diagnoses of lumbar strain, and the registered nurse's opinion attributing the Veteran's low back disability to service, are probative, and outweigh the VA examiner's negative opinion.  Accordingly, service connection is warranted for a low back disability.  


ORDER

Entitlement to service connection for a bilateral ankle disability is granted.

Entitlement to service connection for a low back disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


